Citation Nr: 1456630	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  08-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 31, 2006, for the grant of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1984 and from October 1986 to October 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal form an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the matter currently resides with the RO in Los Angeles, California.  

In April 2014, the Veteran filed an informal claim for service connection for tinnitus.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

On a VA Form 9 filed in March 2012, the Veteran requested that he be scheduled for a Travel Board hearing before a Veterans Law Judge to be held at the RO.  The Veteran has yet to be scheduled for this hearing.  Therefore, a remand is necessary in order for the Veteran to be afforded an opportunity to present testimony concerning his claim on appeal before the Board during a Travel Board hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.  Notify him of the date, time, and location of the hearing, and include a copy of this letter in his electronic file (VBMS or Virtual VA).  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






